  Case 1:20-cv-01248-LPS Document 6 Filed 09/23/20 Page 1 of 2 PageID #: 188


                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


 ARTHUR J. GALLAGHER & CO.,

                Plaintiff,

        v.                                           Civil Action No.: 20-1248-UNA

 ALLIANT INSURANCE SERVICES, INC.,
 AND STONE POINT CAPITAL, LLC,

                Defendants.


                             RULE 7.1 DISCLOSURE STATEMENT

       In accordance with Federal Rule of Civil Procedure 7.1, the undersigned counsel of record

for Defendant Alliant Insurance Services, Inc. hereby makes the following disclosure: Alliant

Insurance Services, Inc. is a privately held corporation wholly owned by Alliant Holdings

Intermediate, Inc., which is wholly owned by Alliant Holdings Intermediate, LLC, which is wholly

owned by Alliant Services, Inc., which is wholly owned by Alliant Holdings, L.P. All of the

foregoing entities are privately held. No publicly held entity owns 10% or more of Alliant

Insurance Services, Inc.’s stock.

                                               POTTER ANDERSON & CORROON LLP

                                               By:      /s/ Kathleen Furey McDonough
                                                     Kathleen Furey McDonough (No. 2395)
                                                     John A. Sensing (No. 5232)
                                                     Jesse L. Noa (No. 5973)
                                                     Hercules Plaza, Sixth Floor
                                                     1313 North Market Street
                                                     Wilmington, Delaware 19899
                                                     (302) 984-6000
                                                     kmcdonough@potteranderson.com
                                                     jsensing@potteranderson.com
                                                     jnoa@potteranderson.com
 Dated: September 23, 2020
                                               Attorneys for Defendant Alliant Insurance
                                               Services, Inc.
  Case 1:20-cv-01248-LPS Document 6 Filed 09/23/20 Page 2 of 2 PageID #: 189


                              CERTIFICATE OF SERVICE

       I hereby certify that on this 23rd day of September, 2020, a copy of the foregoing was

served via CM/ECF upon the following of record counsel:

       Kenneth J. Nachbar, Esq.
       Ryan D. Stottmann, Esq.
       Thomas P. Will, Esq.
       Miranda Gilbert, Esq.
       MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       1201 North Market Street
       Wilmington, DE 19801


                                                  /s/ Jesse L. Noa
                                                  Jesse L. Noa (No. 5973)
